Title: From Alexander Hamilton to Benjamin Lincoln, [10 September 1790]
From: Hamilton, Alexander
To: Lincoln, Benjamin


[New York, September 10, 1790]
Private
My Dear Sir
I have now under consideration the subject of boats for protection of the Revenue. Though they might be built collectively in certain places with most œconomy; as the saving would not be material, and umbrage might be given, I conclude it will be best to make a partition of them among the states. Accordingly, if the President approves my proposition, One will be built at Boston another at Portsmouth.
The President has received but little information about proper character as officers of the one to be built with you. Capt John Foster Williams is the only person before him who it seems is recommended by Governor Hancock. You will oblige me by your opinion of that Gentleman and by naming any others who may appear to you preferable. And I will request you to turn your attention at the same time to the inferior officers whose number & emoluments you will find in the last Collection Bill. Your communications will of course be considered by me as confidential. No one can be more sensible than yourself how much the utility of the boats will depend on the characters to whom they are committed—or a better judge of the qualities they ought to possess.
It enters into my views to purchase the Duck of your manufacture for the whole number of boats say ten—by way of encouragement to it. Is it really of the good quality we are told? Can it be had nearly of the same price with the European Duck & what is that price? The dimensions of the boats will be from forty to fifty feet keel. When the President’s instructions arrive, you will hear further from me.
I remain Dr Sir   Yr Affect & Obed ser
A Hamilton
New York Sepr. 10. 1790

What can such a boat be completed with you for?
General Lincoln
 